Matter of Jose M. v Iesha M. (2018 NY Slip Op 00463)





Matter of Jose M. v Iesha M.


2018 NY Slip Op 00463


Decided on January 25, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 25, 2018

Acosta, P.J., Renwick, Kapnick, Kahn, Kern, JJ.


5542

[*1]In re Jose M., Petitioner-Appellant,
vIesha M., Respondent-Respondent.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.

Appeal from order, Family Court, New York County (Douglas E. Hoffman, J.), entered on or about March 1, 2017, which granted petitioner father's petition to modify an order of visitation dated July 29, 2015, unanimously dismissed, without costs, and assigned counsel's motion to withdraw granted.
We have reviewed the record and agree with assigned counsel that there are no viable arguments to be raised on appeal (see e.g. Matter of Weems v Administration of Children's Servs., 73 AD3d 617 [1st Dept 2010]). The father did not allege a material change of circumstances, but simply expressed his desire for expanded visitation, which was not sufficient to modify the visitation order (Matter of Naomi S. [Hadar S.], 87 AD3d 936, 938
[1st Dept 2011], lv denied 18 NY3d 804 [2012]). Regardless, the court granted the father the relief he requested in the petition, thus rendering the appeal moot.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 25, 2018
CLERK